People v Ragguete (2016 NY Slip Op 07222)





People v Ragguete


2016 NY Slip Op 07222


Decided on November 2, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-10644
 (Ind. No. 4252/04)

[*1]The People of the State of New York, respondent,
vEnos Ragguete, appellant.


Lynn W. L. Fahey, New York, NY (Paul Skip Laisure of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Seth M. Lieberman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (D'Emic, J.), rendered October 30, 2014, upon remittitur from this Court for resentencing after modification (see People v Ragguete, 120 AD3d 717), upon his conviction of attempted assault in the first degree.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed upon remittitur was not excessive (see People v Suitte, 90 AD2d 80; cf. People v Brown, 123 AD3d 1298).
LEVENTHAL, J.P., MALTESE, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court